IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

RICKY T. OLIVER,                     NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D13-4091

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 11, 2017.

An appeal from the Circuit Court for Duval County.
Mallory D. Cooper, Judge.

Andy Thomas, Public Defender and Pamela D. Presnell, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Kathryn Lane, Assistant Attorney
General, Tallahassee, for Appellee.



           ON REMAND FROM THE FLORIDA SUPREME COURT


PER CURIAM.

      We previously affirmed Appellant’s sentence based on our en banc decision

in Walton v. State, 106 So. 3d 522 (Fla. 1st DCA 2013) (Walton I), which held that

mandatory minimums under section 775.087, Florida Statutes, the 10-20-Life
statute, must be imposed consecutively regardless of whether the defendant

possessed or discharged a firearm. However, the Florida Supreme Court’s order,

entered in Oliver v. State, SC15-1216, 2017 WL 2303265 (Fla. May 26, 2017),

quashed this court’s decision in Oliver v. State, 165 So. 3d 865 (Fla. 1st DCA

2015), and remanded for reconsideration in light of Walton v. State, 208 So. 3d 60

(Fla. 2016) (Walton II), and Williams v. State, 186 So. 3d 989 (Fla. 2016).

      At trial, the jury returned a verdict finding Appellant guilty of two counts of

attempted first degree murder involving two different victims. For both counts the

jury specifically found that Appellant discharged a firearm causing great bodily

harm. On August 8, 2013, Appellant was sentenced to consecutive terms of life

imprisonment with a 25-year mandatory minimum on each count. At the time of

sentencing, Walton I was binding on the trial court.

      The Florida Supreme Court has now held that consecutive sentences under

the 10-20-Life statute are not mandatory but are permissible where the firearm is

discharged at multiple victims.     “If, however, multiple firearm offenses are

committed contemporaneously, during which multiple victims are shot at, then

consecutive sentencing is permissible but not mandatory.” Williams, 186 So. 3d at

993. See also Walton II, 208 So. 3d at 64; § 775.087(2)(d), Fla. Stat. Accordingly,

the trial court’s directive that the sentence imposed for count 2 shall run

consecutively with the sentence for count 1, both counts imposing mandatory

                                         2
minimum sentences pursuant to section 775.087(2)(a), Florida Statutes, is reversed

and this case remanded for resentencing only on the issue of consecutive or

concurrent service of the sentences on the attempted first degree murder counts.

      REVERSED and REMANDED with directions.

WOLF, WETHERELL, and BILBREY, JJ., CONCUR.




                                         3